         Case 6:17-cv-00054-SEH Document 151 Filed 08/07/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                             HELENA DIVISION


UNITED STATES OF AMERICA,                      Case No. CV-17-054-H-SEH

                                              JUDGMENT IN A CIVIL CASE
                     Plaintiff,

  vs.

CARRIE PFLEGER ROBERTSON,
INDIVIDUALLY AND AS
PERSONAL REPRESENTATIVE
OF THE ESTATE OF JOSEPH
ROBERTSON,

                     Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED Pursuant to the Findings of Fact,
 Conclusions of Law, and Order (Doc. 150), Defendant Carrie Pfleger Robertson
 and the Estate of Joseph Robertson are jointly and severally liable to the United
 States for removal of trespass material and property restoration in the amount of
 $48,532.44.

        Dated this 7th day of August 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
Case 6:17-cv-00054-SEH Document 151 Filed 08/07/20 Page 2 of 2



                      Heidi Gauthier, Deputy Clerk
